54 Mich. App. 13 (1974)
219 N.W.2d 802
PEOPLE
v.
LAWRENCE
Docket No. 16056.
Michigan Court of Appeals.
Decided June 24, 1974.
*14 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Leonard Meyers, Assistant Prosecuting Attorney, for the people.
Raymond L. Miller, for defendant.
Before: BASHARA, P.J., and McGREGOR and VAN VALKENBURG,[*] JJ.
BASHARA, J.
Defendant was convicted under the second offender statute contrary to MCLA 257.625b(b); MSA 9.2325(2)(b), driving while visibly impaired. He had previously been found guilty of operating a motor vehicle while under the influence of alcohol. MCLA 257.625a; MSA 9.2325(1). He appeals to this Court as a matter of right.
The sole issue presented is whether a defendant can be convicted under the subsequent offender provision of MCLA 257.625b(b) when he has been first convicted of driving under the influence of alcohol but is later convicted of driving while visibly impaired.
Defendant argues that in a second offender prosecution under MCLA 257.625b (b); MSA 9.2325(2) (b) a conviction cannot be upheld unless the prior offense was also driving while visibly impaired. Defendant adopts a literal interpretation of the above statute which reads:
*15 "Any person convicted of a violation of this section may be imprisoned in the county jail for not more than 90 days or fined not more than $100.00, or both, together with costs of the prosecution. On a second and subsequent conviction under this section or a local ordinance substantially corresponding thereto, he may be imprisoned for not more than 1 year or fined not to exceed $1,000.00, or both. The division of driver and vehicle services, within 10 days after the receipt of a properly prepared abstract, shall record 4 points for each conviction under this section."
This Court declines to adopt defendant's narrow interpretation. Both of the sections involved, driving while under the influence of intoxicants and driving while impaired, prescribe additional sanctions for repeated violations of each section. When interpreting statutes relating to the same subject matter, or having the same general purpose, although containing no reference to each other they should be construed together. Detroit v Michigan Bell Telephone Co, 374 Mich. 543; 132 NW2d 660 (1965).
At first glance, these sections would indicate that to convict, as a subsequent offender, the defendant must have been previously convicted of precisely the same offense. However, when interpreting statutes, the purpose of the legislature must be effectuated and other rules of construction serve only as a guide to ascertaining that intent. People v Pichitino, 337 Mich. 90; 59 NW2d 100 (1953); Dussia v Monroe County Employees Retirement System, 386 Mich. 244; 191 NW2d 307 (1971).
The apparent purpose of the legislature in adopting the second offender provisions was to deter persons who were once convicted under those statutes from repeatedly violating them. Although the legislature did not specifically state that a previous conviction under MCLA 257.625a could *16 be utilized to convict under MCLA 257.625b (b) the spirit and purpose of a statute should prevail over its strict letter. Aikens v Department of Conservation, 387 Mich. 495; 198 NW2d 304 (1972); People v Adams, 34 Mich. App. 546; 192 NW2d 19 (1971). We therefore hold that for purposes of MCLA 257.625b(b) a prior conviction for driving under the influence of alcohol may be considered in determining whether a defendant is a subsequent offender.
Affirmed.
All concurred.
NOTES
[*]  Former circuit judge, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.